GUNTHER, Judge.
Ronald Sikora appeals his convictions and sentences for one count of grand theft and ten counts of uttering a forged instrument, claiming that double jeopardy bars convictions and sentences for both the grand theft and the uttering charges. The state concedes, pursuant to Monier v. State, 539 So.2d 1195 (Fla. 4th DCA 1989), that the trial court erred in convicting and sentencing Sikora for both uttering a forged instrument and grand theft. Accordingly, Sikora’s conviction and sentence for grand theft are reversed and the case remanded for resentencing.
HERSEY, C.J., and DOWNEY, J., concur.